        Case 1:20-cv-03470-KPF Document 7 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINICK & DICKERMAN LLC and
MICHAEL CAMPBELL,

                          Petitioners,
                                                    20 Civ. 3470 (KPF)
                   -v.-

WUNDERLICH SECURITIES, INC. and
GARY WUNDERLICH.

                          Respondents.

                                                         ORDER
WUNDERLICH SECURITIES, INC. and
GARY WUNDERLICH,

                          Petitioners,
                                                    20 Civ. 3507 (KPF)
                   -v.-

DOMINICK & DICKERMAN LLC and
MICHAEL CAMPBELL.

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      On May 4, 2020, Petitioners in the action styled as Dominick &

Dickerman LLC v. Wunderlich Securities, Inc., No. 20 Civ. 3470 (KPF), filed a

petition to confirm an arbitral award. (20 Civ. 3470, Dkt. #1). On May 5,

2020, Respondents filed a petition in a related case, Wunderlich Securities, Inc.

v. Dominick & Dickerman LLC, No. 20 Civ. 3507 (KPF), seeking to vacate the

same arbitral award. (20 Civ. 3507, Dkt. #1). Given the converse nature of the

two actions, the Court finds it appropriate, and hereby ORDERS, that the two

actions be consolidated under the case number of 20 Civ. 3470 (KPF).
        Case 1:20-cv-03470-KPF Document 7 Filed 05/12/20 Page 2 of 2



      Additionally, it is the Court’s practice to adjudicate petitions to confirm

and/or vacate arbitral awards by summary judgment. Accordingly, the Court

sets the following schedule for the parties’ cross-motions for summary

judgment: On or before June 30, 2020, the parties will file their respective

motions to confirm and vacate the underlying arbitral award, and on or before

July 14, 2020, the parties will file opposing briefs to their opponents’ motions.

      The Court directs the Clerk of Court to docket this Order in both actions.

The Clerk of Court is then directed to close Case No. 20 Civ. 3507 (KPF), and

the parties are directed that all future filings are to be made in Case No. 20 Civ.

3470 (KPF).

      SO ORDERED.

Dated: May 12, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        2
